   5:20-cv-02422-SAL-KDW               Date Filed 05/10/21    Entry Number 41         Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA

  Crystal Weaver Brown,                           ) Civil Action No. 5:20-cv-2422-SAL-KDW
  For K.M., Minor on behalf of K.M.               )
                                                  )
                          Plaintiff,              )
                                                  )
                                                  )                     ORDER
   vs.                                            )
                                                  )
  Andrew Saul, Commissioner of Social             )
  Security Administration,                        )
                                                  )
                          Defendant.              )

        On June 25, 2020, Plaintiff, proceeding pro se, filed this action appealing a denial of social
security benefits. Defendant filed a copy of the administrative record on April 1, 2021. ECF No.
36. Plaintiff’s brief in support of her appeal was due by April 30, 2021 (plus three mailing days).
See Local Civ. Rule 83.VII.04 (D.S.C.); see also ECF No. 37. In the July 13, 2020 order
authorizing service of this matter the court provided express instructions advising Plaintiff that her
brief would be due within 30 days after Defendant filed the answer and administrative record. ECF
No. 10. Plaintiff was further advised of what her brief needs to contain. Id. To date, however,
Plaintiff has not filed her brief, nor has she communicated with the court regarding the deadline.

         Accordingly, it appears to the court that Plaintiff may wish to abandon this action. If
Plaintiff wishes to pursue her appeal, she is ordered to file a brief in support of her appeal no later
than May 24, 2021 (plus three mailing days). Plaintiff is advised that if she fails to comply with
this deadline, the undersigned may recommend that this matter be dismissed with prejudice for
failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

         IT IS SO ORDERED.



May 10, 2021                                                   Kaymani D. West
Florence, South Carolina                                       United States Magistrate Judge
